Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 1 of 16 PageID 44




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION
                            CASE NO.: 19-cv-0353-BJD-PDB

  ERIC BREINES AND ANDREW
  PERRONG, INDIVIDUALLY, and                                   DISPOSITIVE
  on behalf of all others similarly                            MOTION
  situated,
                          Plaintiffs,
  v.

  PRO CUSTOM SOLAR LLC,
  D/B/A MOMENTUM SOLAR,
  a New Jersey company

                        Defendant
                                        /

                       DEFENDANT’S MOTION TO DISMISS
                     PLAINTIFFS’ CLASS-ACTION COMPLAINT

         Defendant Pro Custom Solar LLC (“Defendant”) hereby moves to dismiss the

  class-action complaint of plaintiffs Eric Breines (“Breines”) and Andrew Perrong

  (“Perrong”) pursuant to Federal Rule of Civil Procedure 12(b)(6).

         Plaintiffs purport to bring a lawsuit under the Telephone Consumer Protection Act

  (“TCPA”), yet fail to plead non-conclusory allegations that—even if accepted as true—

  would establish a TCPA claim. There is no indication that Defendant initiated the

  purported phone calls, and no indication that Defendant should be vicariously liable for the

  actions of these phantom callers.

         As for Perrong specifically, he claims that Defendant made unlawful use of a

  prerecorded voice. The pleading conveniently omits what was said during this initial call.
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 2 of 16 PageID 45




  The omitted narrative continues from there. Two weeks passed following the initial call,

  and only then did Defendant call Perrong—though Perrong does not allege that this call

  violated the TCPA.

         As for Breines specifically, he claims that Defendant made unlawful use of an

  automatic telephone dialing system (“ATDS”). Breines provides no facts whatsoever to

  support his self-serving conclusion. Though he claims there was a “significant pause”

  between his picking up and the start of dialogue, a “significant pause” does not violate the

  TCPA and is no basis for a class-action lawsuit. Breines, similar to Perrong, omits what

  was said during his call—a glaring omission for someone hoping to establish that

  Defendant or Defendant’s agent initiated it.

                                           FACTS

         A significant portion of Plaintiffs’ complaint is dedicated to legal argument and

  general reference to the telemarketing industry. See Compl. ¶ 19 (citing a New York Times

  article’s reporting on “the skyrocketing number of robocalls”). What follows below is a

  summary of the allegations actually germane to this litigation, which are accepted as true

  for the purposes of this motion.



  I.     ALLEGATIONS SPECIFIC TO PERRONG

         On February 28, 2019, Perrong received a call on his residential phone line bearing

  a (215) area code. Id. at ¶¶ 27, 29-30. Perrong does not allege Defendant initiated this




                                                 2
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 3 of 16 PageID 46




  call; Perrong does not identify the caller at all. 1 Perrong merely alleges that a prerecorded

  voice advertised “solar services.” Id. at ¶ 34. Perrong does not allege that the caller/voice

  mentioned Defendant by name, or that it mentioned anything at all leading him to believe

  it had been initiated on Defendant’s behalf.

         On March 11, 2019, Perrong claims he received a call from Defendant. Id. at ¶ 35.

  This 11-day gap is Perrong’s sole basis connecting Defendant to the February call. Perrong

  does not allege any other facts that hint at a connection. Perrong does not reference any

  representations made by Defendant whatsoever, much less representations manifesting

  some type of agency between Defendant and the February caller.

         Perrong goes on to concede that he expressed interest in Defendant’s services

  during this March call. Id. at ¶ 36. Curiously, Perrong laments that Defendant followed

  up with him after he had expressed this interest. Id. at ¶¶ 37-40.



  II.    ALLEGATIONS SPECIFIC TO BREINES

         On November 30, 2018, Breines claimed to have received a call on a number

  purportedly assigned to a cellular telephone service. Id. at ¶¶ 42, 45. That number bears a

  (908) area code. Id. at ¶ 42-44. Breines likewise fails to allege that Defendant initiated




  1
          Perrong claims that Defendant “spoofed” the call by manipulating its origination
  information so that his Caller ID would confuse it with a local number. Compl. ¶ 32. But
  given that Perrong does not allege Defendant initiated the call, it is unclear how Defendant
  could have “spoofed” it.



                                                 3
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 4 of 16 PageID 47




  this call, and fails to identify the caller at all. 2 Though Perrong claims that the initiating

  caller advertised “solar services,” Breines makes no mention of anything said by his caller.

  Indeed, he only takes issue with what the agent did not say, i.e., Breines cites a “significant

  pause” at the outset of the communication. Id. at ¶ 48. Breines does not allege that the

  phantom “agent” mentioned Defendant by name, or that it mentioned anything at all

  leading him to believe the call had been initiated on Defendant’s behalf.

          Similar to Perrong, Breines takes issue with calls made by Defendant subsequent

  to the subject call. Id. at ¶ 49. Again like Perrong, Breines does not plead any facts that

  hint at connection between Defendant and the “agent” who initiated the first call. Breines

  does not even mention when these subsequent calls occurred.



                                          ARGUMENT

  I.      PLAINTIFFS FAIL TO STATE A CLAIM UNDER THE TCPA AND THEIR
          COMPLAINT SHOULD THEREFORE BE DISMISSED.

          A complaint can only survive pre-answer dismissal if it contains “sufficient factual

  matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

  for more than a sheer possibility that a defendant has acted unlawfully.’” Id. (quoting

  Twombly, 550 U.S. at 556).



  2
          Breines also copies-and-pastes the claim that Defendant “spoofed” the initiating
  call, though (like Perrong) fails to explain how this allegation could be true if Defendant
  had not initiated it.


                                                 4
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 5 of 16 PageID 48




         “Sufficient factual matter” requires more than merely inserting a defendant’s name

  alongside the claim’s requisite elements. Id. “[T]he tenet that a court must accept a

  complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s

  elements, supported by mere conclusory statements.” Id. “[A] complaint must ‘contain

  either direct or inferential allegations respecting all the material elements necessary to

  sustain a recovery under some viable legal theory.’” Pullen v. Jones, No. 3:19-cv-133-J-

  39JRK, 2019 U.S. Dist. LEXIS 68277, at *2 (M.D. Fla. Apr. 22, 2019) (quoting Roe v.

  Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001)).

         Plaintiffs both fail to satisfy these well-established pleading standards. Neither

  Perrong nor Breines plead facts showing that Defendant initiated the subject calls. Neither

  Perrong nor Breines plead facts showing that the callers were acting as Defendant’s agent.

  Moreover, Breines fails to plead facts showing that—even if Defendant did initiate the

  call—Defendant used an ATDS.

         A.      Defendant is not is directly liable for the calls, because both Plaintiffs
                 fail to plead that Defendant initiated them.

         Plaintiffs fail to sufficiently support a direct-liability claim. Though the TCPA

  holds parties liable who initiate violative telemarketing, that requires proving that the

  defendant physically placed the call. In the Matter of the Joint Petition Filed by Dish

  Network, LLC, the United States of Am., & the States of California, Illinois. N. Carolina,

  & Ohio for Declaratory Ruling Concerning the Tel. Consumer Prot. Act (TCPA) Rules, 28

  F.C.C. Rcd. 6574, 6582 (2013). A “person or entity ‘initiates’ a telephone call when it

  takes the steps necessary to physically place a telephone call, and generally does not

  include persons or entities, such as third-party retailers, that might merely have some role,


                                               5
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 6 of 16 PageID 49




  however minor, in the causal chain that results in the making of a telephone call.” Id. at

  6583.

          There is no allegation that Defendant physically placed the call. Plaintiffs’ pleading

  not only fails to allege facts supporting the conclusion that Defendant initiated the call;

  Plaintiffs’ pleading fails to even allege, in conclusory fashion, that Defendant physically

  placed the two calls giving rise to their complaint.

          Indeed, the non-conclusory allegations stand against direct liability. Plaintiffs

  indicate that some unknown actor initiated both calls. As for Breines, he alleges some

  unknown “agent” placed the call. 3 Compl. ¶ 48. He does not mention Defendant until later

  in his story, expressly noting that it had only “followed up” on the initial call. Id. at ¶ 49.

  Perrong similarly fails to allege Defendant contacted him until well after he received the

  call forming the basis of his claim. Id. at ¶ 35. Nearly two weeks elapsed between

  Perrong’s call and Defendant’s supposed involvement.

          B.     Defendant is not vicariously liable for the calls, because both Plaintiffs
                 fail to plead that the callers were acting as Defendant’s agents.

          Plaintiffs fail to plead facts sufficient to raise, beyond a speculative level, that

  Defendant is vicariously liable for the alleged calls. When a plaintiff seeks to establish

  vicarious liability under the TCPA, the plaintiff must rely upon common-law agency

  principles: actual authority, apparent authority, and ratification. Shamblin v. Obama for

  Am., No. 8:13-cv-2428-T-33TBM, 2015 U.S. Dist. LEXIS 50989, at *6 (M.D. Fla. Apr.

  17, 2015) (citing Dish, 28 FCC Rcd. at 6586). “A court determining the existence of


  3
          Breines is even unclear as to whether this “agent” initiated the call. Breines alleges
  that he was, at some point, “connected” to the agent. Compl. ¶ 48.


                                                6
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 7 of 16 PageID 50




  vicarious liability must first assess whether the principal had the necessary agency

  relationship with the direct wrongdoer to support such liability.” Legg v. Voice Media

  Grp., Inc., 20 F. Supp. 3d 1370, 1377 (S.D. Fla. 2014) (citing CFTC v. Gibraltar Monetary

  Corp., 575 F.3d 1180, 1189 (11th Cir. 2009)). Vicarious liability does not extend “beyond

  these delineated agency principles in the context of the TCPA.” Snyder v. iCard Gift Card,

  LLC, 2017 U.S. Dist. LEXIS 222844, at *2 (S.D. Fla. May 11, 2017) (citing Dish at 6585-

  86) (internal citations omitted).

          Plaintiffs must plead facts that, if proven true, would establish that Defendant

  should be held liable for another party’s violation of the TCPA. “[S]ufficient facts must

  be offered to support a reasonable inference that an agency relationship existed.’” Meeks

  v. Buffalo Wild Wings, Inc., 2018 U.S. Dist. LEXIS 52328, No. 17-cv-7129-YGR, at *5

  (N.D. Cal. Mar. 28, 2018); Abramson v. 1 Glob. Capital, LLC, No. 15-cv-61373, 2015 U.S.

  Dist. LEXIS 181721, at *3 (S.D. Fla. Sept. 23, 2015) (dismissing vicarious-liability TCPA

  claim because the allegations “were conclusory in nature” and “merely stated, without legal

  support, that third parties were regularly utilized by telemarketers”). Plaintiffs’ failure to

  do so is a failure to state a claim.

                  1.      Plaintiffs fail to plead any non-conclusory facts establishing that
                          these unknown callers acted with Defendant’s actual authority.

          There is nothing in Plaintiffs’ complaint that suggests Defendant conferred actual

  authority upon the alleged callers to act on its behalf. An “agent acts with actual authority

  when, at the time of taking action that has legal consequences for the principal, the agent

  reasonably believes, in accordance with the principal's manifestations to the agent, that the




                                                7
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 8 of 16 PageID 51




  principal wishes the agent so to act.” GDG Acquisitions LLC v. Gov’t of Belize, 849 F.3d

  1299, 1308 (11th Cir. 2017) (quoting Restatement (Third) of Agency § 2.01 (2006)).

         To begin with, Plaintiffs fail to even lob conclusory allegations of actual authority.

  Plaintiffs do not use the terms “actual,” “authority,” or “authorize,” within their complaint

  in any substantive fashion.

         Beyond the lack of conclusory allegations, Plaintiffs’ complaint is also devoid of

  non-conclusory facts pertinent to actual authority. Pleading actual authority for a TCPA

  claim requires pleading facts to show that the defendant controlled the manner and means

  of the agent’s telemarketing. Warciak v. Subway Rests., Inc., No. 1:16-cv-8694, 2019 U.S.

  Dist. LEXIS 32357, at *6 (N.D. Ill. Feb. 28, 2019) (dismissing TCPA actual-authority

  claim because “[n]otably absent from the complaint [were] any facts alleging that

  [defendant] controlled the timing, content, or recipients of the text message”).

         Plaintiffs do not allege that a contract existed between Defendant and either of the

  callers. 4 They do not allege that Defendant identified the targeted recipients, authored the

  advertising scripts, set forth specific benchmarks, or dictated the use of certain technology.

  The absence of such allegations is fatal to Plaintiffs’ actual-authority theory. See Jenkins

  v. Nat’l Grid USA, No. 15-cv-1219-JS-GRB, 2017 U.S. Dist. LEXIS 49365, at *21-22




  4
          Had Plaintiffs pled the existence of a contract, that still would not have sufficiently
  alleged the existence of an agency relationship within the realm of TCPA claims. Jackson
  v. Caribbean Cruise Line, Inc., 88 F. Supp. 3d 129, 138 (E.D.N.Y. 2015) (“[T]he existence
  of a contract between CCL and Adsource—even one that imposes certain constraints on
  Adsource—does not necessarily mean that CCL had the power to give ‘interim
  instructions’ to Adsource, the hallmark of an agency relationship.”).


                                                8
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 9 of 16 PageID 52




  (E.D.N.Y. Mar. 31, 2017) (pointing to the extensive, specific facts that must be alleged for

  an agency theory to survive pre-answer dismissal).

         Even if inference is stacked atop inference, Plaintiffs would still fail to plead facts

  sufficient for an apparent-authority claim. For example, Breines alleges he received a call

  and was then connected to an unknown “agent.” Compl. ¶ 48. If this agent was Defendant,

  which is not something Breines alleges, then his complaint would still fail to state a claim.

  See Childress v. Liberty Mut. Ins. Co., No. 17-cv-1051-MV/KBM, 2018 U.S. Dist. LEXIS

  167281, at *10-11 (D.N.M. Sept. 28, 2018) (“The transfer of the call, however, does not

  establish that Defendant exerted control over the initiator of the call, supervised or

  controlled the initial call, or maintained any sort of relationship with the initiator of the

  call, and thus is insufficient to establish an agency relationship between the transferor and

  Defendant.”) (citing Jones v. Royal Admin. Servs., Inc., 887 F.3d 443, 450 (9th Cir. 2018)).

                 2.      Plaintiffs fail to plead any non-conclusory facts establishing that
                         these unknown callers acted with Defendant’s apparent authority.

         Plaintiffs’ alternative apparent-authority theory fares no better than their attempt to

  invoke direct authority. Apparent authority exists when: (1) the alleged principal makes

  some sort of manifestation causing a third party to believe that the alleged agent had

  authority to act for the benefit of the principal; (2) the third party’s belief was reasonable;

  and (3) the third party reasonably acted on such belief to his detriment. Doonan v. Carnival

  Corp., 404 F. Supp. 2d 1367, 1371 (S.D. Fla. 2005).

         The communications giving rise to apparent authority must come from the

  purported principal if Plaintiffs hope to maintain their TCPA claims. See, e.g., Honig v.

  Kornfeld, 339 F. Supp. 3d 1323, 1347-48 (S.D. Fla. 2018) (requiring allegations of “a


                                                9
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 10 of 16 PageID 53




   representation by the principal to the plaintiff [that] causes the plaintiff reasonably to

   believe that the alleged agent is authorized to act for the principal’s benefit”); Thomas v.

   Taco Bell Corp., 582 Fed. App’x 678, 679-80 (9th Cir. 2014) (holding in a TCPA case that

   plaintiff’s vicarious-liability claim fails because she “has not shown that she reasonably

   relied, much less to her detriment, on any apparent authority with which [the defendant]

   allegedly cloaked [the telemarketers]”).

          Plaintiffs’ complaint does not discuss any communications, whatsoever, between

   Plaintiffs and Defendant that even suggest these unknown callers acted with Defendant’s

   authority. Plaintiffs are largely silent as to what Defendant said to them. Plaintiffs

   therefore fail to plead that Defendant is liable for these calls by way of apparent authority.

   See Warciak, 2019 U.S. Dist. LEXIS 32357, at *7-8 (rejecting the plaintiff’s apparent-

   authority theory due to the absence of any communications that could have manifest the

   reasonable belief an agency relationship existed).

          To the extent Plaintiffs allege that Defendant’s subsequent calls evidence

   Defendant’s involvement in the initial calls, that theory fails to state a claim. See Bank v.

   Vivint Solar, Inc., No. 18-cv-2555 (MKB), 2019 U.S. Dist. LEXIS 30638 (E.D.N.Y. Feb.

   25, 2019), at *6 (granting defendant’s dismissal motion notwithstanding plaintiff’s

   allegation that defendant contacted him 30 minutes after the allegedly violative call).

                  3.      Plaintiffs fail to plead any non-conclusory facts establishing that
                          these unknown callers are agents by way of ratification.

          Plaintiffs’ streak of failing to support their agency theory continues with their

   failure to sufficiently plead ratification. Ratification requires the complainant to allege

   facts showing that the principal manifested its assent to the caller’s conduct, or engaged in


                                                10
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 11 of 16 PageID 54




   conduct that justified a reasonable assumption of assent. GDG Acquisitions, 849 F.3d at

   1308-09 (citing Restatement (Third) of Agency § 4.01)

          Plaintiffs do not allege that Defendant assented to the conduct of the phantom

   callers. They also fail to allege any circumstantial facts indicating assent. For example,

   Plaintiffs do not allege that Defendant accepted any benefits flowing from their two calls.

   Plaintiffs would have struggled to raise such an allegation, because no benefits appear to

   have been available.

          Plaintiffs also do not allege that Defendant, even if they had assented to the callers’

   conduct, did so with knowledge of same. “Even if a principal ratifies an agent’s act, the

   principal is not bound by a ratification made without knowledge of material facts about the

   agent’s act unless the principal chose to ratify with awareness that such knowledge was

   lacking.” Kristensen v. Credit Payment Servs. Inc., 879 F.3d 1010, 1014 (9th Cir. 2018)

   (citing Restatement (Third) of Agency § 4.01); see also Legg, 20 F. Supp. 3d at (granting

   summary judgment absent knowledge on defendant’s part that its agents had sent unwanted

   text messages in violation of the TCPA).

          Moreover, Defendant can only be liable through ratification if Plaintiffs first

   establish that an agency relationship exists. Thomas, 582 Fed. App’x at 680. “[W]hen an

   actor is not an agent and does not purport to be one, the doctrine of ratification does not

   apply.” Canary v. Youngevity Int’l, Inc., No. 5:18-cv-3261-EJD, 2019 U.S. Dist. LEXIS

   46429, at *23 (N.D. Cal. Mar. 20, 2019) (internal quotations omitted). Plaintiffs are unable

   establish the existence of an agency relationship, for reasons expressed in greater detail




                                                11
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 12 of 16 PageID 55




   within the preceding subsections, and therefore fail to establish this necessary element for

   ratification-based liability.

           In sum, there are no agency-based theories available to Plaintiffs given their failure

   to plead non-conclusory facts essential for proving same. Plaintiffs thus fail to state a claim

   for vicarious liability.

           C.      Breines fails to plead that his caller, whoever it may be, used an ATDS.

           Even if one assumes that Breines’ caller was either Defendant’s agent or Defendant

   itself, Breines still fails to plead a TCPA claim. That is because Breines fails to plead

   sufficient facts to support his conclusion that the caller used an ATDS. 5

           In relevant part, the TCPA makes it unlawful for any person to “to make any call

   (other than a call made . . . with the prior express consent of the called party) using any

   automatic telephone dialing system or an artificial or prerecorded voice . . . (iii) to any

   telephone number assigned to a . . . cellular telephone service. . . .” 47 U.S.C. §

   227(b)(1)(A)(iii). The TCPA defines an ATDS as “equipment which has the capacity (A)

   to store or produce telephone numbers to be called, using a random or sequential number

   generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

           “‘[A] bare allegation that defendants used an [ATDS] is not enough. Instead, well-

   pled allegations of an [ATDS] rely on indirect allegations, such as the content of the

   message, the context in which it was received, and the existence of similar messages to

   raise an inference that an [ATDS] was used.’” Mesa v. Am. Express Educ. Assurance Co.,



   5
         The only TCPA violation Breines cites in support of his claim is that his caller used
   an ATDS. Compl. ¶ 59.


                                                 12
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 13 of 16 PageID 56




   No. 16-cv-24447, 2017 U.S. Dist. LEXIS 75770, at *14 (S.D. Fla. May 18, 2017) (quoting

   Gragg v. Orange Cab Co., 942 F. Supp. 2d 1111, 1114 (W.D. Wash. 2013)).

          For example, in Duran v. Wells Fargo Bank, N.A., 878 F. Supp. 2d 1312 (S.D. Fla.

   2012), the plaintiff alleged that the defendant (or its employee or representative) had

   contacted the plaintiff four times for non-emergency purposes without his consent. Id. at

   1314. The plaintiff alleged that he spoke to a live representative who had attempted to get

   him to pay off a debt. Id. Although the plaintiff could only specify four times in which he

   was contacted, he claimed that he was contacted “many times” and that the calls were made

   “using an automatic dialing system or pre-recorded or artificial voice in violation of the

   TCPA.” Id. There, the Court found that the plaintiff’s conclusory allegations failed to

   “state a claim under the TCPA” because the plaintiff had “not sufficiently alleged that

   Defendant used an automatic telephone dialing system or artificial or prerecorded voice to

   make any phone calls to his cellular telephone.” Id. at 1316. Indeed, the Court noted that

   the complaint was “devoid of any factual allegations” supporting plaintiff’s TCPA claim

   and that plaintiff’s allegations that he spoke with a representative actually “negate[d] a

   claim that the calls were made by an automated dialing system or artificial or prerecorded

   voice.” Id.; see also McGinity v. Tracfone Wireless, Inc., 5 F. Supp. 3d 1337, 1340 (M.D.

   Fla. 2014) (dismissing TCPA claims where the plaintiff alleged she spoke to a live

   representative).

          Courts consistently grant motions to dismiss complaints alleging violations of the

   TCPA where the plaintiff has merely recited the statutory language and has failed to

   provide details supporting use of an ATDS. See Bonanno v. New Penn Fin., LLC, No.



                                               13
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 14 of 16 PageID 57




   5:17-cv-229-OC-30PRL, 2017 U.S. Dist. LEXIS 118407, at *14 (M.D. Fla. July 28, 2017)

   (“Merely alleging [the defendant] made calls ‘using an automated dialing system, using an

   artificial or prerecorded voice, or using both’ does not create any inference supporting the

   allegation that calls were made using an automatic dialing system, and are insufficient to

   state a facially plausible claim.”) (internal quotations omitted); Mesa, 2017 U.S. Dist.

   LEXIS 75770, at *5 (granting motion to dismiss TCPA claims where plaintiff

   “insufficiently alleged the use of an automatic telephone dialing system”). 6

          Here, Breines fails to plausibly allege the use of an ATDS. He merely notes a

   “significant pause” after he picked up the phone. Breines provides no insight into how this

   pause is indicative, or even suggestive, of an ATDS. He merely “supplements” this

   allegation with conclusory copying-and-pasting of the TCPA’s language.

          Much like the plaintiff in Duran, Breines merely recites the statutory language.

   And like the plaintiff in Duran, Breines’ allegation that he actually spoke to a live


   6
           See also Weaver v. Wells Fargo Bank N.A., No. 8:15-cv-1247-T-23TGW, 2015
   U.S. Dist. LEXIS 104520, at *10 (M.D. Fla. Aug. 10, 2015) (holding plaintiff fails to state
   TCPA claim where he alleges only that the defendant used an ATDS and fails to explain
   the circumstances that suggest Defendant used an ATDS); Padilla v. Whetstone Partners,
   LLC, No. 14-21079-CIV, 2014 U.S. Dist. LEXIS 95308, at *5-6 (S.D. Fla. July 14, 2014)
   (granting motion to dismiss TCPA claims where “amended complaint contains a recitation
   of the statutory cause of action”); Moore v. Online Info. Servs., Inc., No. 13-61167-CIV,
   2014 U.S. Dist. LEXIS 188508, at *4 (S.D. Fla. Jan. 10, 2014) (“Without enhancing the
   complaint with anything more than the statutory language, Plaintiff provides only a
   threadbare, formulaic recitation of the elements of a TCPA cause of action, which does not
   suffice.”) (internal quotations omitted); Walker v. Commercial Indus. Serv. Co., Inc., No.
   13-61096-CIV, 2013 U.S. Dist. LEXIS 191743, at *3 (S.D. Fla. Oct. 1, 2013) (granting
   motion to dismiss where the complaint’s “allegations appear to simply copy the TCPA”
   and “amount to nothing more than a formulaic recitation of the elements of a TCPA
   violation claim”) (internal quotations omitted); Augustin v. Santander Consumer USA, Inc.,
   43 F. Supp. 3d 1251, 1254 (M.D. Fla. 2012) (granting motion to dismiss where plaintiff
   merely “recited the elements of a TCPA claim”).


                                               14
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 15 of 16 PageID 58




   representative cuts against any inference of ATDS usage. 878 F. Supp. 2d at 136. In sum,

   Breines’ “copy and paste job is not entitled to the assumption of truth.” Walker v.

   Commercial Indus. Serv. Co., Inc., No. 13-61096-CIV, 2013 U.S. Dist. LEXIS 191743, at

   *3-4 (S.D. Fla. Oct. 1, 2013). The Court should therefore dismiss Breines’ claim.


                                        CONCLUSION

          For the reasons set forth herein, and within Defendant’s other motion papers,

   Defendant respectfully requests this Court enter an order dismissing Plaintiff’s class-action

   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

   DATED: May 13, 2019                                   Respectfully submitted,

                                                         MARK MIGDAL & HAYDEN
                                                         80 S.W. 8th Street, Suite 1999
                                                         Miami, Florida 33130
                                                         Telephone: (305) 374-0440

                                                         By: s/ Yaniv Adar
                                                                Josh Migdal
                                                                Florida Bar No. 19136
                                                                josh@markmigdal.com
                                                                Yaniv Adar, Esq.
                                                                Florida Bar No. 63804
                                                                yaniv@markmigdal.com
                                                                eservice@markmigdal.com




                                                15
Case 3:19-cv-00353-BJD-PDB Document 12 Filed 05/13/19 Page 16 of 16 PageID 59




                                  CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on the 13th day of May 2019, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

   foregoing document is being served this day on all counsel of record, either via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                                       By: s/ Yaniv Adar
                                                              Yaniv Adar, Esq.




                                                  16
